F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           NOV 1 1999
                                  TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                               Clerk

 DAVID RHODES,

          Petitioner-Appellant,
          v.                                             No. 99-3026
 PAGE TRUE, Warden, U.S.P.                      (D.C. No. CV-96-3490-RDR)
 Leavenworth,                                             (D. Kan.)

          Respondent-Appellee.




                            ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, BALDOCK, and MURPHY, Circuit Judges. **


      Petitioner David Rhodes, a federal prisoner proceeding pro se, appeals the

district court’s dismissal of his petition under 28 U.S.C. § 2241. Additionally,

Petitioner appeals the district court’s denial of his motion to proceed in forma




      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
This case is therefore ordered submitted without oral argument.
pauperis on appeal. We exercise jurisdiction pursuant to 28 U.S.C. § 1291, and

affirm. 1

       Petitioner is serving a 20-year sentence for possession of cocaine with

intent to distribute in violation of 21 U.S.C. § 841(a)(1). Prison officials caught

several prisoners, including Petitioner, planning a violent escape from the Federal

Correctional Institution, Littleton, Colorado. After a disciplinary hearing, prison

officials disallowed 54 days of good time, ordered Petitioner to spend 60 days in

disciplinary segregation, and recommended a disciplinary transfer to a federal

penitentiary.

       Claiming that prison officials violated his due process rights, Petitioner

filed a petition for habeas corpus under 28 U.S.C § 2241. The district court

allowed Petitioner to proceed in forma pauperis in the district court, but denied

Petitioner’s habeas corpus petition on January 14, 1999. Petitioner appealed the

district court’s order without either paying the $105.00 filing fee or filing a

motion for leave to proceed in forma pauperis on appeal.    2
                                                                On February 4, 1999,

the district court ordered Petitioner to either pay the fee or file a motion to




       1
          A certificate of appealability under AEDPA is not required to appeal a
final order in a case under 28 U.S.C. § 2241.   See McIntosh v. United States
Parole Comm. , 115 F.3d 809, 810 n.1 (10th Cir. 1997).
       2
         The PLRA does not apply to an appeal of a final order in a case under 28
U.S.C. § 2241. See McIntosh , 115 F.3d at 810-12.

                                           -2-
proceed in forma pauperis within 20 days. Petitioner failed to do either, so the

district court denied leave to proceed in forma pauperis on May 4, 1999.

      Petitioner renews his motion to proceed in forma pauperis in this court.

This motion is moot, however, because Petitioner is already entitled to proceed in

forma pauperis: Petitioner proceeded in forma pauperis in the district court, and

the district court never certified that the appeal was not taken in good faith or

found that the Petitioner was otherwise not entitled to proceed in forma pauperis.

See Fed. R. App. P. 24(a)(3);   Singleton v. Hargett 1999 WL 606712 at *1 n.2

(10th Cir. 1999) (unpublished opinion) (dismissing as moot petitioner’s motion to

proceed in forma pauperis in the court of appeals). “Because he was permitted to

proceed in forma pauperis in the district court, and because there has been no

change to that designation, Petitioner retains his in forma pauperis status on

appeal pursuant to Fed. R. App. P. 24(a)(3).”    Id. See also Celske v. Edwards ,

165 F.3d 396, 398 (7th Cir. 1998) (holding that the petitioner retained his leave to

proceed in forma pauperis in the court of appeals because the district court had

made no certification of bad faith).

      Because Petitioner is entitled to proceed in forma pauperis, we now reach

the merits of his appeal. The district court’s dismissal of the application for

habeas corpus is reviewed de novo.     See Dry v. CFR Court of Indian Offenses for




                                           -3-
the Choctaw Nation , 168 F.3d 1207, 1208 (10th Cir. 1999),        cert. denied , 67
U.S.L.W. 3733, 68 U.S.L.W. 3030 (U.S. Oct. 4, 1999) (No. 98-1879).

       Petitioner alleges that the disciplinary proceedings violated his due process

rights because (1) some witnesses were not available at the hearing, (2) the

hearing record did not include an FBI report about the planned escape or

documents from Petitioner’s § 2255 action, (3) officials gave informants

favorable treatment, and (4) prison officials did not follow various prison

investigatory policies. On appeal, Petitioner requests that the case be remanded

for discovery and an evidentiary hearing.

       The district court’s scope of review of the disciplinary proceedings is

limited: Prisoners are entitled to 24 hours notice before the hearing, an

opportunity to call witnesses and present evidence, and a written statement of the

evidence relied upon and the reason for the decision.       See Wolff v. McDonnell ,

418 U.S. 539, 565-66 (1974). The finding of a prison disciplinary body will be

upheld if it is supported by some evidence in the record.      See Superintendent,

MCI, Walpole v. Hill , 472 U.S. 445, 454 (1985).

       The hearing complied with the requirements of        Wolff . Prison officials

gave Petitioner at least 24 hours notice of the hearing and provided a detailed,

written statement of reasons for the decision. Although prison officials did not

produce all the witnesses Petitioner called, prison officials had valid reasons not


                                            -4-
to produce the remainder,   i.e. , the witnesses were unable to come or they could

have provided no relevant information.

      Petitioner’s other claims lack merit. The record does not show that prison

officials withheld an FBI report. The documents from Petitioner’s § 2255 action,

allegedly showing that he would be released soon, were properly withheld as

irrelevant to the issue of motive to escape. The record does not show that

officials gave informants favorable treatment or disregarded prison regulations in

conducting the investigation. Finally, Petitioner has not shown that he is entitled

to discovery or an evidentiary hearing in the district court.

      We have thoroughly reviewed the parties’ briefs, the district court’s orders,

and the entire record before us, and for substantially the reasons set forth in the

district court’s January 14, 1999 order dismissing Petitioner’s § 2241 petition, the

order is

      AFFIRMED.

                                                Entered for the Court,



                                                Bobby R. Baldock
                                                Circuit Judge




                                          -5-